DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Response to Amendment
The amendment filed November 30, 2021 has been entered. Claims 1, 3-9, 11-13 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bayer (“Australian Public Assessment Report”) and further in view of Bryant (US 2015/0105734) and further in view of Yoshino (“Functional Evaluation and Characterization of a Newly Developed Silicone Oil-Free Prefillable Syringe System”).
Regarding claim 1, Sigg discloses a pre-filled syringe containing a liquid formulation of a VEGF antagonist (Para 0006), said VEGF antagonist is stable when stored in the pre-filled syringe (Para 0047, lines 1-9); wherein the syringe barrel is made of cycloolefin polymer or cycloolefin copolymer (Para 0010) and is silicone-free (Para 0029; “silicone oil free”).
Sigg is silent regarding a specific time frame and temperature for storage of said VEGF antagonist, therefore, Sigg does not teach said VEGF antagonist is stable when stored in the pre-filled syringe at a temperature of 2 0C to 8 0C for at least six months. Sigg is also silent regarding a non-retractable stopper; and the pre-filled syringe having a break loose force of less than 5N.
Bayer teaches VEGF antagonist is stable when stored in a pre-filled syringe at a temperature of 2 0C to 8 0C for at least six months (discussed under the “Stability” heading on pages 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pre-filled syringe to be able to be stored at 2 0C to 8 0C for at least six months as taught by Bayer would result in a pre-filled syringe that can provide long-term storage of a material. Additionally, Sigg discloses that modifications to the invention can be made whilst remaining within the scope and spirit of the invention (Para 0069).
The modified invention of Sigg and Bayer is silent regarding a non-retractable stopper; and the pre-filled syringe having a break loose force of less than 5N.
Bryant teaches a pre-filled syringe comprising a non-retractable stopper (Para 0004).

The modified invention of Sigg, Bayer, and Bryant disclose all of the elements of the invention, however, it is silent regarding the pre-filled syringe having a break loose force of less than 5N.
Yoshino teaches a pre-filled syringe wherein the silicone-free syringe (“SOF syringe system”) barrel is made of cycloolefin polymer (Page 1521, Para 2) and has a break loose force of less than 5N (Page 1526, para 3-4; See Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger stopper disclosed by Sigg, Bayer, and Bryant to be made of butyl rubber and coated using i-coating technology as taught by Yoshino in order to have a pre-filled syringe that can provide an alternative to the widely used silicone oil while still having a permissible sliding force (Page 1520, Para 3-4; Page 1526, Para 6)
It is the Examiner’s position that the combination of Sigg, Bayer Bryant, and Yoshino teaches a structurally identical syringe as claimed by applicant.  Therefore, devoid of any additional claimed structural differences, one of ordinary skill in the art would expect the pre-filled syringe to function as functionally recited in the claim. Thus, the modified invention of Sigg, Bayer Bryant, and Yoshino teaches that a VEGF antagonist stored in a silicone-free, cycloolefin polymer or cycloolefin copolymer syringe is stable when stored at a temperature of 2 0C to 8 0C for at least six months. 
Regarding claim 3, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses the VEGF antagonist is an anti-VEGF antibody or an antigen-binding fragment of such antibody or a VEGF receptor fusion protein (Para 0031 –Sigg).

Regarding claim 5, the modified invention of Sigg, Bayer Bryant, and Yoshino discloses the VEGF antagonist concentration is 1 mg/ml to 100 mg/ml (Para 0023 –Sigg).
Regarding claim 6, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses containing less than 50 particles per ml of the liquid formulation having a diameter of 10 m or greater (Para 0008; Para 0030 –Sigg).
Regarding claim 7, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses containing less than 5 particles per ml of the liquid formulation having a diameter of 25 m or greater (Para 0008; Para 0030 –Sigg).
Regarding claim 8, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses a sliding force of less than or equal to 10 N (Page 1526, para 3-4 -Yoshino; See Fig 7 of Yoshino; the sliding force is at most 6N)
Regarding claim 9, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses the non-retractable stopper is silicone-free (Page 1521, under the “Materials” heading, the material of the stopper is butyl rubber -Yoshino).
Regarding claim 13, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses a kit comprising one or more pre-filled syringes of claim 1 (See rejection of claim 1) (Para 0044 –Sigg).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bayer (“Australian Public Assessment Report”) and further in view of Bryant (US 2015/0105734) and further in view of Yoshino (“Functional Evaluation and Characterization of a Newly Developed Silicone Oil-Free Prefillable Syringe System”) and further in view of Bicker (US 2014/0010969).

Bicker teaches a syringe barrel comprises an internal coating other than a silicone coating (Para 0168, lines 1-4; as described in Para 0096, cyclo-olefin polymers is a suitable plastic to be coated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Sigg, Bayer Bryant, and Yoshino to have a silicone-free coating as taught by Bicker in order to have a syringe barrel that can store biopharmaceutical products that are silicone oil intolerant and prevent silicone oil particles forming in the biopharmaceutical products while still providing lubrication (Para 0005-0006).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sigg (US 2014/0012227) in view of Bayer (“Australian Public Assessment Report”) and further in view of Bryant (US 2015/0105734) and further in view of Yoshino (“Functional Evaluation and Characterization of a Newly Developed Silicone Oil-Free Prefillable Syringe System”) and further in view of Adelberger (US 3380450).
Regarding claim 12, the modified invention of Sigg, Bayer, Bryant, and Yoshino discloses all of the elements of the invention as discussed above. The modified invention is silent regarding a staked needle. 
Adelberger discloses a prefilled syringe (20, Fig 1) comprising a staked needle (30, Fig 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the syringe disclosed by Sigg, Bayer Bryant, and Yoshino to include a staked needle as taught by Adelberger in order to have a needle that is attached to the syringe in a permanent leak-proof manner (Col 4, lines 47-48).
Response to Arguments
	Applicant’s argument regarding the Australian Public Assessment Report and the stability of the VEGF antagonist have been fully considered but are not persuasive. The pre-filled syringe disclosed by Sigg, Bayer, Bryant, and Yoshino comprises all the structural and material features of the claimed invention including the silicon-free syringe, cycloolefin polymer barrel and VEGF antagonist. The stability of the VEGF antagonist is a functional recitation in the claim and is a result of the claimed materials. Therefore, one of ordinary skill in the art would expect that given the same structure and materials as claimed, that the device would function the same. Examiner notes that present claims are apparatus claims and the applicant has failed to note any additional structure that differentiates from the prior art devices that could result in the claimed invention functioning in a manner not expected of the prior art.
Applicant’s arguments regarding Yoshino not teaching the break loose force have been fully considered but is not persuasive. Applicant argues that the break loose force of a syringe filled with water is not comparable to one filled with an aqueous solution of a medical compound. Examiner disagrees with this. Examiner notes that while Yoshino tests with water and not the VEGF antagonist, it shows that a silicone-free, cycloolefin polymer barrel syringe can achieve a break loose force of less than 5N. Given that the modified invention of Sigg, Bayer, Bryant, and Yoshino comprises all of the structural elements of the claimed invention, one of ordinary skill in the art would expect in to function in the same manner as functionally recited in the claim. Examiner notes that present claims are apparatus claims and the applicant has failed to note any additional structure that differentiates from the prior art devices that could result in the claimed invention functioning in a manner not expected of the prior art.
The declaration under 37 CFR 1.132 filed November 30, 2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office action because:  
In the declaration, Dr. Kastner only compares a cycloolefin polymer syringe to a glass syringe. Sigg, the primary reference relied upon in the rejection, teaches a cycloolefin polymer syringe. All 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783